Title: From Thomas Jefferson to Eli Whitney, 16 November 1793
From: Jefferson, Thomas
To: Whitney, Eli



Sir
Germantown Nov. 16. 1793.

Your favor of Octob. 15. inclosing a drawing of your cotton gin, was received on the 6th. inst. The only requisite of the law now uncomplied with is the forwarding a model, which being received your patent may be made out and delivered to your order immediately.
As the state of Virginia, of which I am, carries on houshold manufactures of cotton to a great extent, as I also do myself, and one of our great embarrasments is the clearing the cotton of the seed, I feel a considerable interest in the success of your invention, for family use. Permit me therefore to ask information from you on these points, has the machine been thoroughly tried in the ginning of cotton, or is it as yet but a machine of theory? what quantity of cotton has it cleaned on an average of several days, and worked by hand, and by how many hands? what will
 
be the cost of one of them made to be worked by hand? Favorable answers to these questions would induce me to engage one of them to be forwarded to Richmond for me. Wishing to hear from you on the subject, I am Sir Your most obedt. servt

Th: Jefferson


P.S. Is this the machine advertised the last year by Pearce at the Patterson Manufactory?

